Exhibit 10.1

Summary of Hudson Highland Group, Inc. 2009 Incentive Compensation Program

The following is a summary of the material terms of the Hudson Highland Group,
Inc. (the “Company”) 2009 Incentive Compensation Program applicable to the
Company’s executive officers:

 

•  

The Compensation Committee of the Board of Directors of the Company established
a bonus performance target for executive officers of the Company based on
consolidated corporate adjusted EBITDA for 2009. Adjusted EBITDA is defined as
earnings before interest, income taxes, special charges, other non-operating
expense, and depreciation and amortization. Adjusted EBITDA is calculated net of
any bonuses payable under the program and net of adjustments the Compensation
Committee rules as appropriate.

 

•  

Adjusted EBITDA will be computed in accordance with generally accepted
accounting principles, but, unless otherwise determined by the Committee, will
exclude the effects of (i) gains or losses on the disposition of a business,
(ii) changes in tax or accounting regulations or laws, (iii) changes in the
value of individual balance sheet items in excess of $1 million that impact the
income statement, and (iv) mergers or acquisitions, that in all of the foregoing
the Company identifies in its audited financial statements, including footnotes,
or the Management’s Discussion and Analysis section of the Company’s annual
report.

 

•  

Up to 50% of the maximum bonuses payable to the Company’s named executive
officers will be paid using a profit sharing formula based on consolidated
corporate adjusted EBITDA performance. No bonuses will be paid for adjusted
EBITDA performance at or below zero. For adjusted EBITDA performance between
zero and target, bonuses will be paid on a pro rata basis based on dollars of
adjusted EBITDA. For adjusted EBITDA performance at target, executive officers
will be paid 50% of their maximum bonus amount. If adjusted EBITDA performance
meets or exceeds target, then the Compensation Committee will have discretion to
approve an additional bonus of up to 50% of an executive officer’s maximum bonus
amount. Notwithstanding the foregoing, for executive officers other than
Mr. Chait, Ms. Raymond and Ms. Noonan, the Chief Executive Officer of the
Company will have the discretion to recommend adjusting up to 50% of the
executive officer’s bonus (positively or negatively) based on consideration of
overall fairness and/or individual performance.

The potential amounts payable to the Company’s named executive officers under
the 2009 Incentive Compensation Program are as follows:

 

     Bonus for
Performance
at Threshold    Profit Sharing Portion
of Bonus for
Performance at Target    Maximum Discretionary
Portion of Bonus for
Performance at or above
Target    Maximum
Bonus

Jon F. Chait

   $ 0    $ 375,000    $ 375,000    $ 750,000

Mary Jane Raymond

   $ 0    $ 116,725    $ 116,725    $ 233,450

Margaretta R. Noonan

   $ 0    $ 22,344    $ 22,344    $ 44,688

Richard S. Gray

   $ 0    $ 75,000    $ 75,000    $ 150,000